     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 1 of 18   1


 1                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 19-CR-018
 4                        Plaintiff,   )
                                       ) STATUS CONFERENCE
 5     vs.                             )
                                       ) Washington, DC
 6     Roger Jason Stone, Jr.,         ) March 14, 2019
                                       ) Time: 10:00 a.m.
 7                        Defendant.   )
       ___________________________________________________________
 8
                     TRANSCRIPT OF STATUS CONFERENCE
 9                              HELD BEFORE
                  THE HONORABLE JUDGE AMY BERMAN JACKSON
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11
                              A P P E A R A N C E S
12
       For the Plaintiff: Jeannie Sclafani Rhee
13                        Aaron Simcha Jon Zelinsky
                          U.S. DEPARTMENT OF JUSTICE
14                        Special Counsel's Office
                          950 Pennsylvania Avenue, NW
15                        Washington, DC 20530
                          (202) 616-0800
16                        Email: Jsr@usdoj.gov
                          Email: Asjz@usdoj.gov
17                        Michael John Marando
                          Jonathan Ian Kravis
18                        U.S. ATTORNEY'S OFFICE FOR THE
                            DISTRICT OF COLUMBIA
19                        555 Fourth Street, NW
                          Washington, DC 20530
20                        (202) 252-7068
                          Email: Michael.marando@usdoj.gov
21                        Email: Jonathan.kravis3@usdoj.gov

22     For the Defendant: Robert C. Buschel
                          BUSCHEL & GIBBONS, P.A.
23                        One Financial Plaza
                          100 S.E. Third Avenue
24                        Suite 1300
                          Ft. Lauderdale, FL 33394
25                        (954) 530-5301
                          Email: Buschel@bglaw-pa.com
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 2 of 18      2


 1     For the Defendant: Grant J. Smith
                          STRATEGYSMITH, P.A.
 2                        401 East Las Olas Boulevard
                          Suite 130-120
 3                        Fort Lauderdale, FL 33301
                          (954) 328-9064
 4                        Email: Gsmith@strategysmith.com
                          L. Peter Farkas
 5                        HALLORAN FARKAS & KITTILA LLP
                          1101 30th Street, NW
 6                        Suite 500
                          Washington, DC 20007
 7                        (202) 559-1700 ext 102
                          Email: Pf@hfk.law
 8

 9     Also present:      FBI Case Agent Michelle Taylor
                          FBI Case Agent Curtis Heide
10     ____________________________________________________________

11     Court Reporter:             Janice E. Dickman, RMR,CRR
                                   Official Court Reporter
12                                 United States Courthouse, Room 6523
                                   333 Constitution Avenue, NW
13                                 Washington, DC 20001
                                   202-354-3267
14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 3 of 18       3


 1                 THE COURTROOM DEPUTY:     Your Honor, good morning.

 2                 This morning we have criminal case number 19-18,

 3     United States of America v. Roger Stone.         Mr. Stone is present

 4     in the courtroom, Your Honor.       The pretrial services agency

 5     present for these proceedings today is Miss Shuck.

 6                 Will counsel for the parties please approach the

 7     lectern, identify yourself for the record.

 8                 MS. RHEE:    Good morning, Your Honor.      Jeannie Rhee

 9     for the United States.      And at counsel table with me is

10     Jonathan Kravis and Michael Marando from the D.C. U.S.

11     Attorney's Office, Aaron Zelinsky from the Special Counsel's

12     Office, and two FBI agents who are the case agents in this.

13                 THE COURT:   All right.     Good morning.

14                 MR. BUSCHEL:    Good morning, Judge.      Robert Buschel,

15     Peter Farkas, and Grant Smith on behalf of Mr. Roger Stone.

16                 THE COURT:   All right.     Good morning.

17                 All right.   The first order of business is that the

18     last time we were here, I amended the defendant's conditions of

19     release.    And that's a Court order and he's bound by it.       But

20     we did not actually execute a signed amended version.          And so I

21     now have the conditions of release with the new condition

22     added, and just want to get defendant's signature on that

23     document.

24                 Do you want to wait until we've added the date?        Is

25     that --
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 4 of 18         4


 1                 THE COURTROOM DEPUTY:      We can do it now.

 2                 THE COURT:    All right.    So we'll add the date of the

 3     next appearance before we do it.       But that is something I want

 4     to complete before he leaves the courtroom today.

 5                 I received the submission from the defense that I

 6     asked for related to the media communication issue.            I don't

 7     intend to dwell on it this morning.        I have the submission

 8     under advisement.

 9                 According to what was provided to me, Mr. Stone

10     reports that he doesn't remember a lot of the dates and times

11     about what happened, but it does appear to be clear that he was

12     aware, at the time the order was issued, that there was a

13     publication that could potentially violate the order underway,

14     and he informed counsel that day.

15                 The lawyers apparently did not know, given the fact

16     that some were specifically hired to deal with the First

17     Amendment issues and they were having a hearing about his

18     ability to publish.      I suppose they probably should have

19     inquired.   I don't know what questions, if any, he was asked

20     when he returned to counsel table and I ruled.          But the record

21     does reflect that they tried to get on top of the issue

22     thereafter.

23                 My reaction to the explanation for the failure to

24     notify me immediately, that it would have been awkward, I'm not

25     sure that's a very strong response from an experienced
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 5 of 18         5


 1     litigator and officer of the court.        You're all admitted

 2     pro hoc, except for Mr. Farkas, and we are happy to have you,

 3     but I encourage you to take note that if your client is subject

 4     to an order entered by a judge in this courthouse, or you

 5     become aware of circumstances that could be viewed as

 6     noncompliant or make compliance impossible or problematical,

 7     the last thing you should worry about is whether telling the

 8     Court would be an unconformable experience.

 9                There's just no exception in our local rules or in

10     the ethical rules that call for candor with the tribunal

11     that -- there's no exception for awkward.         And I also think

12     it's important to know that being candid with the tribunal is

13     not inconsistent with your obligation that you're all also

14     bound by, which is to zealously represent your client.           There

15     are a lot of lawyers here doing a lot of work, and I feel like

16     we are wasting a lot of their time and effort and the

17     defendant's resources on collateral matters that have already

18     taken more time than they deserve.

19                Now, at the end of the day, that's no one's fault but

20     his own.   But my February 21st order stands.         I expect

21     compliance.    But I think the goal of today's proceeding is to

22     focus everyone's attention on more productive activities.          And,

23     therefore, I think the most prudent thing to do today is to set

24     a schedule for motions and for trial, and that's the goal of

25     these proceedings.
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 6 of 18      6


 1                Before I get to that, I guess I want to inquire what

 2     the status is of discovery and whether everything has been

 3     produced, or if there's documents you're still waiting for?

 4                MS. RHEE:    So, the government has representations to

 5     make with respect to the discovery.        But as to the submissions,

 6     before we completely close out the inquiry of the Court and the

 7     defendant's response on March 11th, the government just has a

 8     couple of observations just to note for the Court on that.

 9                THE COURT:    All right.     And I have it under

10     advisement, I haven't closed it out one way or the other at

11     this point.    There's nothing pending.      What was pending was the

12     motion for clarification, which I ruled on.         But I'm

13     considering whether anything else needs to be pending.

14                MS. RHEE:    And there are a couple of things to bring

15     to the Court's attention on that.

16                THE COURT:    All right.

17                MS. RHEE:    But as to discovery and the scheduling,

18     the parties did confer yesterday and got confirmation and an

19     agreement as to where the state of play is.

20                As to discovery, the government began production in

21     the first week of February and has made three significant

22     productions, totaling approximately 9 terabytes of data.        At

23     this point, that represents nearly the entirety of the

24     discovery that the government is obligated to produce.         There

25     remain only a few outstanding items, including just a few of
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 7 of 18     7


 1     the remaining items of the devices from Mr. Stone that had been

 2     taken pursuant to the court-ordered search warrant.

 3                So at this point in time, the government has made its

 4     discovery obligations, and there is a schedule with respect to

 5     the few remaining items.

 6                THE COURT:    All right.     Thank you.

 7                MS. RHEE:    And that with respect to the submission,

 8     what the government just noted and wants to note for the Court,

 9     between the Court's modified order entered on February 21st and

10     before the initial March 1st submission by the defendant asking

11     for clarification in light of the documents that were produced

12     to this Court on the 11th, what the government wants to note is

13     that at least by February 26th, 2019, as set forth in Exhibit

14     D, Document 3 of the defendant's submission, is that the

15     defendant, as well as his defense team, or at a least one

16     member of the defense team, had communications with the

17     publisher where the publisher disclosed to the defendant that

18     most of the 13- to 14,000 copies of the book in question,

19     including the new introduction, had been shipped and were

20     available for sale in the bookstores.        And the publisher noted,

21     as of that date, February 26th, they had not been selling

22     particularly well so far, but hopefully that would change.

23                In response to that communication from the publisher,

24     the defense team asked whether or not the impression that they

25     had, that the publication date of March 1st was inaccurate, and
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 8 of 18          8


 1     the reply was that it was February 19th and there was an ebook

 2     available as of that date as well.        And so at a minimum, the

 3     record should reflect that as of that date, as reflected in

 4     that document that was submitted to the Court, that information

 5     was known to the defendant.       And that --

 6                THE COURT:    And so what they told me on March 1st,

 7     that it was imminent, you're saying that there was evidence

 8     that they knew before then that it was already accomplished?

 9                MS. RHEE:    That -- that's what the document, on its

10     face, seems to represent.

11                THE COURT:    All right.

12                MS. RHEE:    And then, furthermore, Your Honor, when

13     you look at the March 11th submission with respect to certain

14     representations that are then set out about the defendant's

15     state of knowledge, again, that document seems to belie that,

16     where Mr. Stone, for example, represents in that March 11th

17     submission that he did not have any direct communications with

18     the publisher between February 21st and March 1st.             Document 3

19     of Exhibit D seems to contradict that.

20                Similarly, when he states that he does not have any

21     recollection of when he specifically knew that the book was

22     available at the bookstores or any recollection of when he

23     specifically knew they were being sold at the retail

24     bookstores.    And those are representations made on page 3 of

25     the submission.    Again, the attached document seems to
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 9 of 18          9


 1     contradict that.

 2                THE COURT:    All right.     As I said at the beginning, I

 3     have it all under advisement.       I really haven't had the

 4     opportunity, since the time of the filing, to study the

 5     exhibits in any detail.      And so I'll continue to review them

 6     and determine if I have further questions for the defense.            But

 7     I want to put that aside at the moment.

 8                So, from the defense, is there anything you want to

 9     add to her -- to counsel's description of the state of

10     discovery at this point?

11                MR. BUSCHEL:     As to the state of discovery, Judge, we

12     agree, we're still waiting for a lot of documents.             And I don't

13     know if the Court needs for me to describe what terabytes and

14     how much that is, but it seems from --

15                THE COURT:    I know it's a lot.

16                MR. BUSCHEL:     It's a lot.    I can give a graphic

17     example.   Our eDiscovery person, who is getting online and

18     creating our own platform, says that if we piled the papers, it

19     would be -- we could pile it as high as the Washington Monument

20     twice.   And so we're creating a system where we can do some

21     searchability and examine these documents.         And the government

22     has actually labeled some documents "hot documents," which has

23     a specific meaning.     But we're doing our best and there's more

24     to come.

25                So that's why we suggested -- I don't know if you
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 10 of 18       10


 1     want me to weigh in on a trial date, but that's why the last

 2     time we asked for an October trial date, in order for our team

 3     to prepare and get through this discovery.

 4                 THE COURT:    All right.    And I certainly understand

 5     that you can't just accept the representation that the

 6     documents identified as hot are the only ones you need to look

 7     at.   You need to go through what you have received,

 8     notwithstanding the fact that the allegations here are

 9     relatively circumscribed.       I know you want to go through what

10     you received.

11                 And I know I've indicated to the government before,

12     if they're aware of anything that is exculpatory within the

13     terabytes, just providing that volume of material isn't what I

14     think is enough to comply with your obligations.           I think you

15     need to direct their attention to anything that you believe

16     fits within the category of Brady material.

17                 I -- with respect to the trial date, I came in

18     prepared with two proposals, one of which I believe may be dead

19     on arrival, which was August 5 for trial.          As I counted

20     backwards from August 5th, to give us time for the pretrial

21     conference and the motions in limine and the jury questionnaire

22     and the hearings on the dispositive motions and the hearings on

23     the motions to dismiss, I think it's doable, but it's

24     compressed.    But it would have required you to start drafting

25     motions to dismiss in about two or three weeks.
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 11 of 18        11


 1                  So, I don't want to be ridiculous about this.         And my

 2     second proposal -- but I would like to lock in on it -- is

 3     November 5th.     October is not actually going to work for my

 4     calendar.    And so what I would like to do, I want everybody to

 5     know from right now what we're counting towards.           Does November

 6     5th work for both sides as a trial date in this case?

 7                  I'm assuming -- the government said five to eight

 8     days, but with jury selection and not knowing at this point --

 9     and I'm not going to ask you because you don't need to know

10     whether you're going to put on witnesses or not -- I think

11     we're talking about at least a two-week trial.          So, you need to

12     look at your calendars with that in mind.          So does November 5th

13     work for the defense?

14                  MR. BUSCHEL:   Yes, ma'am.

15                  THE COURT:   Does that work for the government?

16                  MS. RHEE:    Yes, Your Honor.

17                  THE COURT:   Okay.   That's going to be the trial date

18     in this case.     I would like to, then -- I'm going to issue an

19     order that tells you what needs to be contained in a pretrial

20     statement.    It will be -- it will require exhibits, witnesses

21     to be identified, jury instructions.         It's a lot of work and a

22     lot of -- and I'm happy so far that the parties seem to be

23     talking to each other pretty productively -- it will require

24     efforts to come to joint conclusions about these things, and if

25     you can't, then you tell me what your positions are.            But you
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 12 of 18       12


 1     need to communicate.

 2                 The pretrial statement -- and you'll get a paper

 3     order that tells you what needs to be in it -- will be due on

 4     August 30th, and we'll have the pretrial conference and the

 5     jury filling out the written questionnaires and the motions --

 6     the strikes based on the written questionnaires.           We'll take

 7     care of all of that in September.

 8                 So I was looking at the week of September 16 for the

 9     pretrial conference.      And you're welcome to get out whatever

10     you need to get out to look at your calendars.

11                 MR. BUSCHEL:    That's fine.     Yes.

12                 THE COURT:    But how about the Tuesday of that week,

13     at 9:30 in the morning for a pretrial conference?

14                 MR. BUSCHEL:    That's fine.

15                 THE COURT:    All right.    Does that work for the

16     government?    I think that's September 17.

17                 MS. RHEE:    Yes, Your Honor.

18                 THE COURT:    Okay.   I think I can add things into the

19     schedule, like when a proposed -- I take it that you're going

20     to want to do a jury questionnaire.

21                 MR. BUSCHEL:    Yes, ma'am.

22                 THE COURT:    Okay.   I think it was -- it was very

23     effective and useful in the last high-profile case that I had

24     here.   We didn't go to trial, but we went a long way towards

25     it.   We got candid answers, we were able to excuse a lot of
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 13 of 18        13


 1     people for cause, and I think it would have made the actual

 2     jury selection process much more efficient and fair.            So I want

 3     to do it again.

 4                 In terms of a motion schedule, I can see doing this

 5     in two ways.    I think the easiest thing to do right now that

 6     doesn't require as much delving into the discovery is going to

 7     be the dispositive motions that you've indicated you want to

 8     file and the motions regarding the grand jury.          So, 30 days for

 9     motions to dismiss, is that appropriate?         Would you be

10     available to do that?

11                 MR. BUSCHEL:    Yes, Judge.

12                 THE COURT:    So, the motions to dismiss in this case

13     will be due on April 12th.       Oppositions -- give the government

14     three weeks, May 3rd.      Reply May 17.     And so that expands the

15     schedule a little bit more than what the local rules require,

16     which I think is a little ungenerous.

17                 With respect to motions to suppress, which may relate

18     to the search, may relate to other things, I think we can have

19     that -- some of that briefing going on on a parallel track.

20     But, it gives you a little more time to get started.            Can you

21     file any motions to suppress by May 3rd?

22                 MR. BUSCHEL:    I would ask for 90 days to be able to

23     review that.

24                 THE COURT:    All right.    That's April, May, June.

25     Well, with the whole briefing schedule, that, I think, gets us
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 14 of 18         14


 1     a little crunched with -- we're going to need motions --

 2     probably going to be motions in limine and things like that.

 3     So I would like to be sitting in hearings and ruling on these

 4     issues by June, and early July, if possible.          So, how about May

 5     10?

 6                 MR. BUSCHEL:    Very well, Judge.

 7                 THE COURT:    All right.    You're being very agreeable.

 8                 May 10 any motions to suppress.        Oppositions May

 9     31st.   Reply June 14th.     And I'm going to have to sit down with

10     my calendar and figure out hearing dates on all of this.         If

11     you get them and they don't work for your schedules, all you

12     need to do is contact Mr. Haley and we'll work on something

13     else.   Or I will give him dates, have him call both sides and

14     make sure they work before I docket them.          But, if I end up

15     setting a date that doesn't work, all you need to do is let him

16     know.

17                 All right.    That is, really, what I think we need to

18     accomplish today.     Are there any other issues that you want to

19     raise on behalf of Mr. Stone?

20                 MR. BUSCHEL:    Yes.   If it pleases the Court, Judge,

21     there is an intervention lawsuit by the media relating to

22     discovery in this matter.       And I did put my -- I'm asking the

23     Court's permission, if we can file pro hoc in that case, or do

24     you want us to file motions as if it's a new case?

25                 THE COURT:    It is a separate case.      We've got it teed
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 15 of 18        15


 1     up as a miscellaneous matter.       But I will grant your oral

 2     motion to appear pro hoc in those cases.

 3                 MR. BUSCHEL:    Very well.    Thank you.

 4                 THE COURT:    All right.    Is there anything else that

 5     you want me to take up today?

 6                 MR. BUSCHEL:    No, Judge.

 7                 THE COURTROOM DEPUTY:      All the pro hoc in here can go

 8     into the miscellaneous?

 9                 THE COURT:    Yes.

10                 THE COURTROOM DEPUTY:      Thank you.

11                 THE COURT:    Is there anything further the government

12     needs me to take up this morning?

13                 MS. RHEE:    No, Your Honor.

14                 THE COURT:    Okay.   Thank you very much.

15                 But wait.    We don't have another status date.      I

16     think we should probably have one to make sure that all the

17     discovery we're talking about is proceeding.          It may be even

18     shorter than this one, given the briefing schedule we've set

19     up; I don't know.     I think probably another 45 days for the

20     next status conference?      Does that make sense?

21                 MS. RHEE:    No objection from the government, Your

22     Honor.

23                 THE COURT:    Okay.

24                 MS. RHEE:    The one thing we would also just note for

25     the record, or seek for purposes of the record, and the parties
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 16 of 18      16


 1     also conferred on this as well, is that speedy trial be tolled,

 2     given that the trial date that's being set is an accommodation

 3     of the defendant's request for time with respect to the

 4     discovery and that --

 5                  THE COURT:   I think I already granted your motion

 6     that this is a complex case.

 7                  MS. RHEE:    Correct.   But for purposes of the blocks

 8     of the dates in which we want to have the clock tolled, what we

 9     would ask, at least at this time, is we would like to toll for

10     the next status and then we can make sure that the record

11     properly reflects the basis for it.

12                  THE COURT:   All right.    And as soon as a motion is

13     filed, that stops the clock anyway.        But I take it, to the

14     extent this schedule is inconsistent with the schedule set out

15     in the Speedy Trial Act, the defendant waives that and is

16     seeking this much of an extension as an opportunity to review

17     all of the discovery?

18                  MR. BUSCHEL:   We are.

19                  THE COURT:   All right.    And I find it is in the

20     interest of justice to do that.

21                  Let's set another status hearing.       I mean, by this

22     point the briefing is going to be started, but I think it will

23     be useful.    How about the week of April 29th?

24                  MR. BUSCHEL:   29th is agreeable.

25                  THE COURT:   Do I have anything that week?
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 17 of 18         17


 1                 THE COURTROOM DEPUTY:      Sentencing Tuesday, two civil

 2     status conferences Wednesday.

 3                 THE COURT:    Do you have a preference for any day that

 4     week?

 5                 What time is the sentencing on Tuesday?

 6                 THE COURTROOM DEPUTY:      One second, Your Honor.

 7                 9:30.

 8                 THE COURT:    All right.    So why don't we say 11 a.m.

 9     for the next status conference.        That gives you the opportunity

10     to come up that morning, if you want, I think.

11                 Tuesday, April 30th.      And I will exclude the time

12     between now and April 30th.

13                 MR. BUSCHEL:    Very good.

14                 THE COURT:    All right.

15                 MR. BUSCHEL:    Thank you, Judge.

16                 THE COURT:    Thank you, everybody.

17                 THE COURTROOM DEPUTY:      He has to sign this.

18                 THE COURT:    I'll stay here until he does.         Do I have

19     to sign it, too?

20                 THE COURTROOM DEPUTY:      Yes.

21                 THE COURT:    All right.

22                 THE COURTROOM DEPUTY:      I'll get him to sign it first.

23                 Please stand and rise your right hand.

24                 Do you solemnly swear or affirm that you will well

25     and truly follow the conditions of your release as set forth by
     Case 1:19-cr-00018-ABJ Document 66 Filed 03/20/19 Page 18 of 18        18


 1     the Court this date, and that you do so under the pain and

 2     penalty of perjury?

 3                 THE DEFENDANT:     I do.

 4                 THE COURTROOM DEPUTY:      Okay.    You can be seated.

 5     I'll make you a copy of this.

 6                 Judge, we're done.

 7                 THE COURT:    All right.       Thank you.

 8                                    *   *   *

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
